           •                                                                                                                                               {.)
       .   •·
,,,. AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                       Pagel ofl ( )



                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                         v.                                               (For Offenses Committed On or After November I, 1987)


                    Pedro Nataniel Merida-Medina                                          Case Number: 3:19-mj-22046

                                                                                          Bridget Kennedy
                                                                                          Defendant's Attorney


  REGISTRATION NO. 75130298

  THE DEFENDANT:
   lZl pleaded guilty to count(s) 1 of Complaint
                                               ~~~~~~~~~~~~~~~~~~~~~~~~~~~



    D was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

  Title & Section                       Nature of Offense                                                                   Count Number(s)
  8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                         1

    D The defendant has been found not guilty on count(s)                          ~~~~~~~~~~~~~~~~~~~




    D Count(s)                                                                             dismissed on the motion of the United States.

                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of:

                                  'tsir TIME SERVED                                  D                                          days

     lZl   Assessment: $10 WAIVED lZl Fine: WAIVED
     lZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the    defendant's possession at the time of arrest upon their deportation or removal.
     D     Court recommends defendant be deported/removed with relative,                          charged in case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Wednesday, May 22, 2019
                                                                                     Date of Imposition of Sentence

                                                        rr~"
                                                          r~. !~j~ f£>·'~'


                                                                                         utilLt!RLDcK
                                                                   E"~[)   I~
       .
  .Rece1ve.d           /
                             ~
                             '----
                                                             11)
                                                             w.~lc,,.,,"-·"
                                                                              '.


                  nusM              (    JI
                                                        MAY 2 2 2019                     UNITED STATES MAGISTRATE JUDGE
                                              CLERf(, U.S. DI.STRICT COURT
                                          sour:i::,:;;; DIST FU CT OF CALI FORNI.~
       .
   Clerk's Office Copy/BY                                         DEPUTY
                                                          ·----··--·---                                                                3: ! 9-mj-22046
